RENDERED: JANUARY 8, 2021; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0228-MR


LARRY ELKINS; CALLOWAY
COUNTY FISCAL COURT; DON
CHERRY; EDDIE CLYDE HALE;
JOHNNY GINGLES; KENNETH
IMES; STEVE LAX; AND TIM TODD                                        APPELLANTS


             APPEAL FROM CALLOWAY CIRCUIT COURT
v.       HONORABLE TIMOTHY KALTENBACH, SPECIAL JUDGE
                     ACTION NO. 18-CI-00337


WESTERN SHORES PROPERTY
OWNERS ASSOCIATION, INC.                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

DIXON, JUDGE: Larry Elkins, Calloway County Fiscal Court, Don Cherry,

Eddie Clyde Hale, Johnny Gingles, Kenneth Imes, Steve Lax, and Tim Todd

(“County Defendants”) appeal from the order denying their motion to dismiss the

claims against them in their individual capacities, and the order denying their
motion to reconsider same, entered by the Calloway Circuit Court on August 16,

2019, and January 21, 2020, respectively. After careful review of the briefs,

record, and the law, we affirm.

                  FACTS AND PROCEDURAL BACKGROUND

              This appeal stems from the failure to complete roadways in the

Western Shores Subdivision. Its roadways are governed by the Subdivision

Regulations of Calloway County, Kentucky, (“Regulations”) effective March 1,

2003.1 Prior to approving the final plat, Calloway County Judge Executive Elkins

required Kentucky Land Partners, LLC (“KLP”)—developer of Western Shores

Subdivision—to post a surety bond, ensuring completion of the subdivision’s

roadways.

                                        KLP Bond

              Original Bond: 2006-2007. On April 21, 2006, KLP, as principal,

Westchester Fire Insurance Company, as surety, and the Calloway County Judge

Executive, as obligee, entered a bond of $3,031,382.75 for “Road construction,

paving, surveying and engineering at Western Shores Subdivision.” (Emphasis


1
   County Defendants have alerted our Court via separate motions that Calloway County Fiscal
Court Ordinance No. 2020-0916-B, which amends and clarifies these regulations, was enacted
September 16, 2020. However, new material not considered by the trial court is not admissible
on appeal and should not be considered by our Court. Consequently, County Defendants’
motions requesting the record be supplemented with this ordinance and that they be allowed to
file a supplemental brief regarding same are denied by separate orders of this Court entered
contemporaneously with this Opinion. Appellee’s motion to file a responsive supplemental brief
is, likewise, denied.

                                             -2-
in original.) The bond provided, “Any action under this Bond by the Obligee must

be instituted before the expiration of one (1) year from the date on which the bond

was executed.”

            First extension: 2007-2008. Construction of the subdivision’s

roadways was not fully accomplished within the year contemplated under the

original bond. Consequently, on April 21, 2007, the same parties executed a

change rider to the bond which reduced the bond limit to $1,012,000 to reflect the

roadwork that was done during the period covered by the original bond. A

continuation certificate was executed the same date, extending the bond for one

year.

            Second extension: 2008-2009. Construction of the subdivision’s

roadways was not finished within the year the bond was extended. A subsequent

change rider was executed, effective April 21, 2008, which reduced the bond limit

to $983,043 to reflect the roadwork done during the period covered by the previous

extension of the bond. Presumably, a corresponding continuation certificate was

executed, extending the bond for another year.

            Third extension: 2009-2010. The construction of the subdivision’s

roadways was still not completed within the second year the bond was extended.

In fact, it is unlikely that any roadwork was completed during the year’s extension

as the next extension of the bond was for the same amount. A continuation


                                        -3-
certificate was executed, effective April 21, 2009, extending the bond for another

year.

             Bond “returned.” On April 13, 2010, Elkins wrote a letter to KLP

requesting the bond be increased to $1,500,000 due to “the increase in asphalt and

related costs.” The letter stated the current bond amount was “insufficient to

guarantee completion of the project.” However, it appears no change rider was

executed to increase the bond pursuant to this request and no continuation

certificate was executed to extend the bond. Therefore, the bond expired on April

21, 2010. Elkins noted on the April 21, 2007, change rider that “Bonds returned to

John [Oliphant]” of KLP. Elkins’ handwritten notation was dated June 24, 2010.

                       Litigation and Procedural History

             On February 23, 2018, KLP entered a special warranty deed,

conveying the unfinished streets within Western Shores Subdivision to the Western

Shores Property Owners Association, Inc. (“WSPOA”). On September 14, 2018,

WSPOA filed the complaint herein against County Defendants, KLP, and KLP’s

directors. WSPOA claims that “[b]ecause KLP exited the Development without

completing all improvements required to be done and because the County failed to

properly bond the roads as mandated by County Regulations, the roads are

incomplete and the County Defendants refuse to accept the roads under their

jurisdiction for regular maintenance.” WSPOA asserted claims of negligence and


                                        -4-
requested a writ of mandamus and declaratory judgment against County

Defendants; it also lodged claims of breach of fiduciary duties and requested

punitive damages against KLP and KLP’s directors.

               On October 23, 2018, County Defendants moved the trial court to

dismiss WSPOA’s claims against them, asserting they are entitled to absolute

legislative immunity, sovereign immunity, and qualified official immunity.

County Defendants further contended WSPOA’s complaint was barred by the

Claims Against Local Governments Act, WSPOA lacked standing to sue upon the

bond, and a writ of mandamus was an inappropriate remedy. On February 7, 2019,

County Defendants filed a supplemental memorandum of law in support of their

motion to dismiss, asserting WSPOA’s claims were barred by the statute of

limitations.

               On August 16, 2019, after the matter was fully briefed and a hearing

conducted, the trial court entered a memorandum and order concerning County

Defendants’ motion to dismiss. The trial court dismissed the negligence claims

against County Defendants in their official capacities as barred by sovereign

immunity. However, the trial court did not dismiss the negligence claims against

County Defendants in their individual capacities, finding they were not entitled to

qualified official immunity. The trial court further found the claims for declaratory

judgment and mandamus against County Defendants were not barred by sovereign


                                          -5-
immunity. On August 22, 2019, County Defendants moved the trial court to

reconsider its order, but on January 21, 2020, following a full briefing of the

matter, the trial court denied the motion to reconsider. This appeal followed.

                            STANDARD OF REVIEW

             A trial court should only grant a motion to dismiss if “it appears the

pleading party would not be entitled to relief under any set of facts which could be

proved in support of his claim.” Benningfield v. Petit Envtl., Inc., 183 S.W.3d 567,

570 (Ky. App. 2005) (citation omitted). In considering the motion to dismiss, the

truth of the allegations in the amended complaint is assumed, and the pleadings are

to be liberally construed in a light most favorable to the plaintiff. Id. This

determination requires no factual findings and is purely a question of law. Id.

                      QUALIFIED OFFICIAL IMMUNITY

             County Defendants filed an interlocutory appeal, arguing the

negligence claims against them in their individual capacities are barred by

qualified official immunity. This appeal is properly before us because an order

denying a substantial claim of qualified official immunity is immediately

appealable. Harrod v. Caney, 547 S.W.3d 536, 540 (Ky. App. 2018); Breathitt

Cty. Bd. of Educ. v. Prater, 292 S.W.3d 883, 887 (Ky. 2009); Mattingly v.

Mitchell, 425 S.W.3d 85, 89 (Ky. App. 2013).




                                          -6-
             On appeal, County Defendants argue the trial court erred by

determining they are not entitled to qualified immunity for the negligence claims

against them in their individual capacities. This is the sole issue before us as “the

scope of appellate review of an interlocutory appeal of the trial court’s

determination of the application of qualified official immunity is limited to the

specific issue of whether the immunity was properly denied and nothing more.”

Baker v. Fields, 543 S.W.3d 575, 578 (Ky. 2018).

             The standard for immunity is well-settled:

                     “Official immunity” is immunity from tort liability
             afforded to public officers and employees for acts
             performed in the exercise of their discretionary functions.
             It rests not on the status or title of the officer or
             employee, but on the function performed. Salyer v.
             Patrick, 874 F.2d 374 (6th Cir. 1989). . . . [W]hen an
             officer or employee of a governmental agency is sued in
             his/her representative capacity, the officer’s or
             employee’s actions are afforded the same immunity, if
             any, to which the agency, itself, would be entitled. . . .
             But when sued in their individual capacities, public
             officers and employees enjoy only qualified official
             immunity, which affords protection from damages
             liability for good faith judgment calls made in a legally
             uncertain environment. 63C Am. Jur. 2d, Public Officers
             and Employees, § 309 (1997). Qualified official
             immunity applies to the negligent performance by a
             public officer or employee of (1) discretionary acts or
             functions, i.e., those involving the exercise of discretion
             and judgment, or personal deliberation, decision, and
             judgment, id. § 322; (2) in good faith; and (3) within the
             scope of the employee’s authority. Id. § 309;
             Restatement (Second) [of the Law of Torts § 895D cmt.
             g. (A.L.I. 1979)]. An act is not necessarily

                                         -7-
             “discretionary” just because the officer performing it has
             some discretion with respect to the means or method to
             be employed. Franklin [Cty.] v. Malone, [957 S.W.2d
             195, 201 (Ky. 1997) (quoting Upchurch v. Clinton Cty.,
             330 S.W.2d 428, 430 (Ky. 1959))]. Qualified official
             immunity is an affirmative defense that must be
             specifically pled. Gomez v. Toledo, 446 U.S. 635, 100
             S.Ct. 1920, 64 L.Ed.2d 572 (1980).

                    Conversely, an officer or employee is afforded no
             immunity from tort liability for the negligent
             performance of a ministerial act, i.e., one that requires
             only obedience to the orders of others, or when the
             officer’s duty is absolute, certain, and imperative,
             involving merely execution of a specific act arising from
             fixed and designated facts. Franklin [Cty.] v. Malone,
             supra, at 201. “That a necessity may exist for the
             ascertainment of those facts does not operate to convert
             the act into one discretionary in nature.” Upchurch v.
             Clinton [Cty.], supra, at 430. See also Restatement
             (Second) Torts, supra, § 895D cmt. h; 63C Am. Jur. 2d,
             Public Officers and Employees, §§ 324, 325 (1997).

Yanero v. Davis, 65 S.W.3d 510, 521-22 (Ky. 2001).

             Here, we must determine what qualified immunity County Defendants

enjoy, if any, as an affirmative defense to the claims against them. We here note

that qualified immunity is not a blanket shield for all tort claims. Yanero, the

seminal authority on governmental immunity in Kentucky, held that qualified

official immunity protects discretionary acts negligently performed by public

officials so long as they are acting within their authority and in good faith. Id. at

522. “Qualified immunity gives government officials breathing room to make

reasonable but mistaken judgments, and protects all but the plainly incompetent or

                                          -8-
those who knowingly violate the law.” Stanton v. Sims, 571 U.S. 3, 6, 134 S.Ct. 3,

5, 187 L.Ed.2d 341 (2013) (per curiam) (citations and internal quotation marks

omitted). “[W]hen sued in their individual capacities, public officers and

employees enjoy only qualified official immunity, which affords protection from

damages liability for good faith judgment calls made in a legally uncertain

environment.” Yanero, 65 S.W.3d at 522 (citation omitted).

                The trial court found County Defendants were not entitled to qualified

official immunity because their actions were ministerial rather than discretionary.

“Promulgation of rules is a discretionary function; enforcement of those rules is a

ministerial function.” Williams v. Kentucky Dep’t of Educ., 113 S.W.3d 145, 150

(Ky. 2003). Furthermore, “[s]ubdivision plats are approved . . . as a ministerial

function to insure compliance with the subdivision regulations.” Nash v. Campbell

Cty. Fiscal Court, 345 S.W.3d 811, 815 (Ky. 2011) (citing Kelly v. Cook, 899

S.W.2d 517, 519 (Ky. App. 1995); KRS2 100.277; KRS 100.281(1); Snyder v.

Owensboro, 528 S.W.2d 663 (Ky. 1975)).

                County Defendants argue the language of the Regulations reveals the

discretionary nature of their actions, citing Section 6.2 titled “FAILURE TO

INSTALL IMPROVEMENTS,” which states:

                If it is determined by the Fiscal Court that improvements
                have not been installed as planned or that the

2
    Kentucky Revised Statutes.

                                           -9-
                improvements are not properly guaranteed, then the
                Fiscal Court may take action to secure installation of the
                improvements, including, but not limited to, civil actions
                for injunctive relief, damages, and/or foreclosure against
                the developer and such providers of the guarantees. The
                parties executing the guarantee shall be firmly bound for
                the payment of all necessary costs therefrom, including
                the attorney fees and costs of the Fiscal Court.

                If such action is taken, no new building permit or
                certificate of occupancy or public approval by any public
                agency shall be issued or granted until all improvements
                are installed properly as determined by the Fiscal Court.

(Emphasis added.) County Defendants hone in on the word “may” to argue their

actions—or more accurately, inactions—were discretionary rather than ministerial.

It is well-settled that Kentucky courts have long construed “may” to be a

permissive word as opposed to a mandatory one. Our legislature has also given

guidance in this regard: when considering the construction of statutes, KRS

446.010(26) and (39) provide that “may” is permissive, and “shall” is mandatory.

See Alexander v. S & M Motors, Inc., 28 S.W.3d 303, 305 (Ky. 2000). However,

County Defendants ask our Court to look only at this singular provision rather than

at the Regulations as a whole, including other relevant sections.3


3
    It is well-established in our Commonwealth that:

                    Statutory construction requires certain principles be followed
                in order to give any statute its full and proper effect as intended by
                the legislature. When construing a statute, the function of the
                reviewing court is to effectuate the intent of the legislature. Vance
                v. Kentucky Unemployment Ins. Comm’n, 814 S.W.2d 284, 286
                (Ky. App. 1991). “[E]ach section of a legislative act should be

                                                -10-
             In fact, the previous section—also numbered Section 6.2, but titled

“GUARANTEES”—provides, in relevant part:

             The subdivider may execute and file guarantees with the
             Fiscal Court . . . in lieu of actual installation or
             completion of the required improvements, except
             sidewalks, when requesting approval of the final plat.

             ....

             B. Except as herein provided, the guarantee shall be in
             the form of a good and sufficient surety bond . . . .

             C. With regard to street, road or right of way
             construction, the guarantee shall contain the further
             condition that, should the subdivider fail to complete all
             work and improvements required to be done by him
             within twenty-four (24) calendar months of the date of
             approval of the final plat, or within a mutually agreed
             upon extension, but never to exceed twelve (12)
             consecutive calendar months, that [sic] the Fiscal Court
             shall cause all the work to be done and improvements
             constructed. . . . All guarantees shall include a provision
             that in the event of any default on the part of the
             subdivider or the performance of any work or
             construction of any improvements for which such

             read in the light of the act as a whole; with a view to making it
             harmonize, if possible, with the entire act, and with each section
             and provision thereof, as well as with the expressed legislative
             intent and policy.” Kentucky Tax Comm’n v. Sandman, 300 Ky.
             423, 426, 189 S.W.2d 407, 409 (1945), overruled on other grounds
             by Com. ex rel. Allphin v. Borders, 267 S.W.2d 940 (Ky. 1954).
             No part of a statute should be interpreted as “meaningless or
             ineffectual.” Lexington-Fayette Urban [Cty.] Gov’t v. Johnson,
             280 S.W.3d 31, 34 (Ky. 2009). Finally, “statutes will not be given
             [such a] reading where to do so would lead to an absurd or
             unreasonable conclusion.” Hall v. Hospitality Res., Inc., 276
             S.W.3d 775, 785 (Ky. 2008) (quotations and citation omitted).

Downey v. Kentucky Unemployment Ins. Comm’n, 479 S.W.3d 85, 89 (Ky. App. 2015).

                                           -11-
             guarantees have been deposited, the Fiscal Court may
             cause the required work to be done and the Fiscal Court
             shall be permitted to withdraw that amount required for
             payment of all costs therefore.

             ....

             G. No release shall be made of guarantees until the
             Fiscal Court has received written certification from the
             developer’s engineer and from the appropriate County
             official that all improvements have been constructed in
             accordance with the previously approved plans.

(Emphasis added.) As previously mentioned, “shall” is mandatory. If an action is

mandatory, its performance is ministerial, not discretionary. Here, KLP filed

guarantees in the form of the bond, its change riders, and continuation certificates

in lieu of completion of the subdivision’s roadways. This triggered County

Defendants’ duty to insure the guarantees complied with the Regulations.

Nonetheless, and contrary to the provisions of Section 6.2(C) and (G), County

Defendants failed to insure the required language was included in the bond, they

returned the bond without proper certification, and they failed to cause the work to

be done or improvements to be constructed. These actions concerned enforcement

of established regulations and were integral to the approval of the final plat;

therefore, the actions were unquestionably ministerial in nature. Williams, 113

S.W.3d at 150; Nash, 345 S.W.3d at 815; Kelly, 899 S.W.2d at 519.

             Additionally, the Regulations, in Section 1.1(A)(3), state proposed

roads “shall be properly built prior to acceptance or with adequate security to

                                         -12-
insure that said roads will be built without the expenditure of public funds.”

(Emphasis added.) Section 6.1 also provides:

             [n]o final subdivision plat shall be approved by the Fiscal
             Court . . . until the required improvements are
             constructed in a satisfactory manner and certified as such
             by the developer’s engineer and approved by the
             appropriate County and City, if applicable, officials
             having jurisdiction. In lieu of such prior construction, the
             Fiscal Court may accept guarantees as provided in this
             regulation.

(Emphasis added.) These provisions and their use of the word “shall” further

support the trial court’s finding that County Defendants’ performance of their

duties concerning approval of the plat and bond were ministerial rather than

discretionary. Further, Section 6.1 only allows acceptance of guarantees compliant

with the Regulations, and as previously noted, the guarantees herein did not

contain the language required by Section 6.2. Therefore, County Defendants are

not afforded qualified official immunity, and the trial court did not err in its

determination to that effect.

                                   CONCLUSION

             Therefore, and for the foregoing reasons, the orders entered by the

Calloway Circuit Court are AFFIRMED.



             ALL CONCUR.




                                          -13-
BRIEFS FOR APPELLANTS:     BRIEF FOR APPELLEE:

Stacey A. Blankenship      Brian A. Veeneman
Kristen N. Worak           Daniel P. Reed
Paducah, Kentucky          Louisville, Kentucky




                         -14-